PER CURIAM.
We affirm the trial court’s award to the wife of rehabilitative alimony. The wife “has failed to show the trial court abused its discretion and as the period of rehabilitative alimony draws to a close, she may, upon a showing of diligent effort toward rehabilitation which through no fault of her own has been unsuccessful, move the trial court for an extension of rehabilitative alimony or for an award of permanent alimony.” Barker v. Barker, 384 So.2d 925 (Fla. 1st DCA 1980).
However, in view of the wide disparity between the husband’s and wife’s present incomes, we believe the trial court’s failure to award attorney’s fees and costs to the wife was an abuse of discretion. See Johns v. Johns, 423 So.2d 443 (Fla. 4th DCA 1982). We therefore remand for the trial court to award to the wife attorney’s fees and costs, taking into account, of course, the restricted ability of the husband to pay.
AFFIRMED.
OTT, C.J., and RYDER and LEHAN, JJ., concur.